Name: Regulation (EEC) No 1410/71 of the Council of 29 June 1971 amending Regulation (EEC) No 804/68 on the common organisation of the market in milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  processed agricultural produce
 Date Published: nan

 410 Official Journal of the European Communities 3.7.71 Official Journal of the European Communities No L 148/3 REGULATION (EEC) No 1410/71 OF THE COUNCIL of 29 June 1971 amending Regulation (EEC) No 804/68 on the common organisation of the market in milk and milk products Whereas , therefore, the system of import levies should also be applied to the products listed in Article 1 ( a) 1 of Regulation (EEC) No 804/68 and whereas Article 15 of that Regulation is now irrelevant and should be repealed ; HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament1 ; Whereas Article 14 ( l).of Council Regulation (EEC) No 804/68 2 of 27 June 1968 on the common organisation of the . market in milk and milk products, as last amended by Regulation (EEC) No 1253/70,3 provides that until the Community system referred to in the first subparagraph of Article 22 (2 ) is applied the rates of duty in the Common Customs Tariff shall apply to imports of the products listed in Article 1 ( a ) 1 ; Whereas Article 15 of the same Regulation provides that, until the Community system referred to in the first subparagraph of Article 22 (2 ) is applied , Member States shall maintain , in relation to third countries, for the products listed in Article 1 ( a ) 1 , the charges having effect equivalent to .customs duties, the quantitative restrictions and measures having equivalent effect, applicable at the time of entry into force of that Regulation ; Whereas Council Regulation (EEC) No 1411/71 4 of 29 June 1971 laying down additional rules on the common organisation of the market in milk and milk products for products falling within tariff heading No 04-01 introduced that Community system ; The following shall be substituted for Article 14 ( 1 ), (2 ) and (3 ) of Regulation (EEC) No 804/68 : ' 1 . A levy shall be charged on imports of the products listed in Article 1 . 2 . The products referred to in paragraph 1 may be divided into groups . A pilot product shall be determined for each group . The other products of a group shall hereinafter be called ' assimilated products .' 3 . If it is not fixed by special provision , the levy on the products in any one group shall be equal to the threshold price for the pilot product less the free-at-frontier price . However, by way of derogation from paragraph 1 , the levy on products in respect of which the customs duty has been bound in GATT shall be - limited to the amount resulting from that binding.' Article 2 Article 15 of Regulation No 804/68 /EEC is hereby repealed . I Article 31 OJ No L 151 , 29.12.1970 , p. 40 . 2 OJ No L 148 , 28.6.1968 , p . 13 . 3 OJ No L 143 , 1.7.1970 , p . 1 . 4 OJ No L 148 , 3.7.1971 , p . 4 . This Regulation shall enter into force on 1 January 1972 . Official Journal of the European Communities 411 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1971 . For the Council The President M. COINTAT